Exhibit (d)(6) INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT OF THE MARSICO GLOBAL FUND OF THE MARSICO INVESTMENT FUND AGREEMENT, made the 14thday of December, 2007, between The MarsicoInvestment Fund (the “Trust”), on behalf of the Marsico Global Fund(the “Fund”), and Marsico Capital Management, LLC (“MCM”), a Delaware limited liability company. WHEREAS, the Trust is a Delaware business trust authorized to issue shares in series and is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”), and the Fund is a series of the Trust; WHEREAS,MCMis registered as an investment adviser under the Investment Advisers Act of 1940, as amended (“Advisers Act”); and WHEREAS, the Trust wishes to retain MCM to render investment management services to the Fund, and MCM is willing to furnish such services to the Fund; NOW THEREFORE, in consideration of the promises and mutual covenants herein contained, it is agreed between the Trust and MCM as follows: 1. Appointment The Trust hereby appoints MCM to act as investment adviser and manager ofthe Fund for the periods and on the terms set forth herein.MCMaccepts the appointment and agrees to furnish the services set forth herein for the compensation provided herein. 2. Services as Investment Adviser Subject to the general supervision and direction of the Board of Trustees of the Trust,
